DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,576,452(‘452) for the reasons as recited in the previous Office Action dated 10/6/2020.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothbaum et al(USPat 5,543,782) in view of Denison(USPGPUB 2004/0201449).
  -- In considering claim 1, the claimed subject matter that is met by Rothbaum includes:
	1) an authorization station is met by housing(12);
	2) the key is met by the key(4o);
	3) the security device comprising an alarm and configured to be attached to an item of merchandise with an attachment cable, the security device configured to be mounted to a supporting structure, the security device further configured to activate the alarm in response to the integrity of the security device being compromised is met by the hard goods sensor(24).
- Rothbaum does not teach:
	1) the key being programmable;
	2) the memory configured to store a security code;
	3) wherein the programmable key is configured to program the authorization station such that the security code is stored in the memory of the authorization station, wherein the programmable key is configured to communicate with the authorization station for authorizing the programmable key to control the security device if the security code of the programmable key matches the security code of the authorization station.
	In related art, Denison teaches a vending machine with field programmable locks, and including a non-volatile memory(52), that includes key codes that allow programming of the locks(see: Denison, sec[oo39]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the memory(52) with programmable memory and key codes of Denison, into the system of Rothbaum, since one of ordinary skill would have recognized the benefit of having programmable keys that would have allowed interchangeability of the keys and locks and codes, as desired, thereby allowing placement of the devices in various different places and situations, as desired.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) Denison teaches that limits can be selected for an electronic key, such as number of accesses per day(see: Denison, sec[oo6o]), which thereby meets the claimed maximum number of activations.
  -- With regards to claim 3, it would have been inherent that the security device would have been disarmed upon activation of the programmable key, since the entire 
  -- Claim 4 recites subject matter that is met, as discussed in claim 2 above.
  -- Claim 5 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) As discussed in claim 2 above, Denison teaches having a limited the amount of activations, so as to allow use of the key to a finite amount.  Furthermore, it would have also been obvious to reactivate the key in any manner deemed desirable by one of ordinary skill, since this would have constituted a matter of design choice.
  -- Claim 6 recites subject matter that is met as discussed in claim 5 above, as well as:	
	1) the programmable key being configured to be inactivated after a predetermined period of time to prevent subsequent controlling of the security device by the programmable key would have been met, upon incorporating the keys of Denison, into the system of Rothbaum, since Denison teaches that the electronic keys maybe programmed for operation limits, such that a key could be rendered inactive, outside of specific times(see: Denison, sec[oo61]).
  -- Claim 7 recites subject matter that is met as discussed in claim 6 above, as well as:
	1) the programmable key being configured to be reactivated by the authorization station after the predetermined period of time if the security code of the programmable key matches the security code of the authorization station would have been inherent, since the system to Denison teaches that activation of keys would have been chosen by supervisors that would have customized the use of the keys as desired.
-- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the wirelessly communicate with the authorization station would have been met, upon incorporation of the system of Denison, since Denison teaches wireless communication via the 2-Way communication transceiver(54), which allows for wirelessly communicating with keys and programming units(see: [0077]).
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, as well as:	
	1) the security code of the authorization station is configured to be erased, and wherein the authorization station is configured to receive a new security code after the security code has been erased would have been inherent, since the system would have allowed field programmable programming modes(see: Denison, sec[oo76]), thereby allowing codes to be erased and recreated, as desired.
  -- Claim 10 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the programmable key is configured to communicate with the authorization station for resetting the security code of the programmable key is met by the ability to program the locks as desired during programming mode(see: Denison, sec[0076]).
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above, as well as”
	1) the authorization station is configured to deny authorization of the programmable key to control the security device if the security code of the programmable key does not match the security code of the authorization station would have been inherent, since the entire system is designed to only give access when the codes match.
  -- Claims 12-15 is met as discussed in claim 1 above(see: Denison, secs[0061, 0076]).
-- Claim 16 recites subject matter that is met as discussed in claim 14 above, as well as:
	1) Activation of the programmable key comprises disarming the security device would have been inherent, since the code authorizes access to the electronic locks, which would have disarmed the locks while access would have been authorized.
  -- Claim 17 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the plurality of programmable keys, wherein the authorization station is configured to authorize any one of the plurality of programmable keys to control the security device would have been an inherent feature of the system of Rothbaum in view of Denison, since the system is designed to allow as many electronic keys as deemed necessary by a user of the system.
  -- Claim 18 recites subject matter that is met as discussed in the claims above(see: Denison, sec[0061]).
  -- Claims 19 and 20 recite subject matter that is met as discussed in rejection of claims 1-18 above.
REMARKS:
Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “Applicant respectfully disagrees with the rejection of independent Claims 1,19, and 20……….However, Denison nowhere teaches or suggests a programmable key that is configured to program an authorization station or providing a security code stored in a memory of a programmable key to an authorization station.”
	Applicant is arguing that the prior art of record does not read on the claimed subject matter. Applicant deems that Rothbaum is deficient with regards to the field programmable locks that include key codes that allow programming of the locks.  As well, the applicant states that Denison does not teach or suggest programmable keys that are configured to program an authorization station or providing a security code stored in a memory.  However, as stated in the art rejection above, as repeated from the Office Action dated 10/6/2020, Denison teaches a vending machine with field programmable locks, including a nonvolatile memory(52) that includes key codes that allow programming of the locks(see: Denison, sec[0039]).  In view of this, applicant’s arguments are not deemed persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687